DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the Amendment filed on 03/08/21.  Accordingly, claims 28-33, 35-38 and 48-57 are currently pending; and claims 1-27, 34 and 39-47 are canceled.
Claim Objections
Claims 28-33, 35-38 and 48-57 are objected to because of the following reasons.
-Claim 28, lines 7-8, recites the limitation “respective beams are associated with synchronization signal blocks (SSBs)”.  It is unclear on whether the “respective beams” are respective beams of the “multiple downlink beams” (previously recited on line 6 of claim 28).  For clarity, it is herein suggested that the limitation is changed to -- respective beams of the multiple downlink beams are associated with synchronization signal blocks (SSBs)--.
-Claim 28, lines 13-15, recites the limitation “for non-group based reporting, the L1-RSRP information of a plurality of downlink transmission beams is reported for channel state information-reference signals (CSI-RSs) quasi-collocated with different SSB beams”.  In the limitation, “the L1-RSRP information of a plurality of downlink transmission beams” is lack of antecedent basis.  In addition, it is unclear on whether the “non group based reporting” is performed by the claimed “apparatus” and/or unclear on whether “the L1-RSRP information of a plurality of downlink transmission beams” is reported by the claimed “apparatus”.  For clarity, it is herein suggested that the limitation is changed to –the apparatus performs non-group 
-Claim 49, lines 13-16, recites the limitations “for non-group based reporting, the L1-RSRP information of a plurality of downlink transmission beams is reported for channel state information-reference signals (CSI-RSs) quasi-collocated with different SSB beams”.  In the limitation, “the L1-RSRP information of a plurality of downlink transmission beams” is lack of antecedent basis.  In addition, it is unclear on whether the “non group based reporting” is performed by the claimed “UE” and/or unclear on whether “the L1-RSRP information of a plurality of downlink transmission beams” is reported by the claimed “UE”.  For clarity, it is herein suggested that the limitation is changed to –the UE performs non-group based reporting, and for the non-group based reporting, L1-RSRP information of a plurality of downlink transmission beams is reported, by the UE for channel state information-reference signals (CSI-RSs) quasi-collocated with different SSB beams--.
 -Claim 54, lines 12-14, recites the limitations “for non-group based reporting, the L1-RSRP information of a plurality of downlink transmission beams is reported for channel state information-reference signals (CSI-RSs) quasi-collocated with different SSB beams”.  In the limitation, “the L1-RSRP information of a plurality of downlink transmission beams” is lack of antecedent basis.  In addition, it is unclear on whether the “non group based reporting” is performed by the claimed “apparatus” and/or unclear on whether “the L1-RSRP information of a plurality of downlink transmission beams” is reported by the claimed “apparatus”.  For clarity, it is herein suggested that the limitation is changed to –the apparatus performs non-group 
-Claims, depended on above claims, are therefore also objected.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 28-32, 35, 49-52, 54-55 and 57 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Pan et al (2020/0059290), previously-cited.
-Regarding claim 28, Pan et al  teaches an apparatus (“WTRU”, [0098]) for a user equipment (UE) (“UE”, 0045]), the apparatus (see figure 1B) configurable of comprising: 
a radio frequency (RF) interface (122, 120) and a processor (118) in communication with the RF interface, 
wherein the processor (“processor”, [0098]) is configured to: 
receive, from a base station “gnB”/”TRP”, an indication “beam group information” whether group-based beam reporting is indicated (see [0098]), wherein group-based beam reporting includes reporting multiple downlink beams (comprising “representative beams” and “additional beam”s) (see [0098]) that can be received simultaneously (see [0219-0221]);

(Note that the clause “wherein respective beams are associated with synchronization signal blocks (SSBs) ”, recited in the claim, is not given here any patentable weight over Pan et al because the clause merely describes or specifies certain “respective beams”, and does not further structurally limit the claimed “apparatus” that anticipated by Pan et al. 
And also note that the clause “wherein, for non-group based reporting, the L1-RSRP information of a plurality of downlink transmission beams is reported for channel state information-reference signals (CSI-RSs) quasi-collocated with different SSB beams”, recited in the claim, is not given here any patentable weight over Pan et al because the clause merely describes or specifies certain “non-group based reporting”, and does not further structurally limit the claimed “apparatus” that anticipated by Pan et al. )
-Regarding claim 29, Pan et al  teaches that a relationship (indicated by “reference RSRP” and “differential RSRP”, [0029]) between two reporting instances (“at a time” and “at a later time”, [0029]) is indicated by the UE, (see [0029, 0098]), wherein the downlink transmission beams reported (as being reported in form of the relationship) at different reporting instances are received simultaneously by the UE (see [0219-0221]), or in another word, the relationship indicates/includes whether the downlink transmission beams reported at different reporting instances is  received simultaneously by the UE.

-Regarding claim 31, Pan et al  teaches that  group information “beam group index”  is reported together with RSRP information, (see [0198]).
-Regarding claim 32, Pan et al  teaches that the apparatus can comprises an antenna group (“WTRU antenna group”, [0250])  comprising different UE antenna panels (“antenna panels”, [0250])  for forming a receive beam set (“WTRU Rx beam set”, [0246])  in simultaneously receiving different beams of the multiple downlink beams, (see [0246, 0250]); or in another word, the different beams of the multiple downlink beams are simultaneously received by the different UE antenna panels.
-Regarding claim 35, as for claim 28, Pan et al teaches the apparatus, as structurally claimed.
( Note that the clause “for non-group based reporting, the relationship between two reporting instances is pre-defined or configured by higher layer signaling”, recited in the claim, is not given here any patentable weight over Pan et al because the clause merely states an application/result of a “non-group based reporting” and does not further structurally limit the claimed “apparatus” that Pan et al anticipated).
-Regarding claim 49, as applied to claim 28 set forth above and herein incorporated, Pan et al teaches a user equipment (UE) (“WTRU”, [0098]), the UE (see figure 1B) configurable of comprising: at least one antenna (122); a radio frequency (RF) interface  (120) in 
(Note that the clause “wherein, for non-group based reporting, the L1-RSRP information of a plurality of downlink transmission beams is reported for channel state information-reference signals (CSI-RSs) quasi-collocated with different SSB beams”, recited in the claim, is not given here any patentable weight over Pan et al because the clause merely describes or specifies certain “non-group based reporting”, and does not further structurally limit the claimed “UE” that anticipated by Pan et al. )
-Claim 50 is rejected with similar reasons for claim 29.
	-Claim 50 is rejected with similar reasons for claim 29.
	-Claim 51 is rejected with similar reasons for claim 30.
	-Claim 52 is rejected with similar reasons for claim 32.

	Pan et al further teaches that the apparatus is configurable to comprise: a memory interface “computer-readable medium”; and a processor “processor” in communication with the memory, wherein the processor is configurable to perform the method, (see [0275]l).
(Note that the clause “wherein, for non-group based reporting, the L1-RSRP information of a plurality of downlink transmission beams is reported for channel state information-reference signals (CSI-RSs) quasi-collocated with different SSB beams”, recited in the claim, is not given here any patentable weight over Pan et al because the clause merely describes or specifies certain “non-group based reporting”, and does not further structurally limit the claimed “apparatus” that anticipated by Pan et al. )
-Claim 55 is rejected with similar reasons for claim 32.

( Note that the clause “for non-group based reporting, the relationship between two reporting instances is pre-defined or configured by higher layer signaling”, recited in the claim, is not given here any patentable weight over Pan et al because the clause merely states an application/result of a “non-group based reporting” and does not further structurally limit the claimed “apparatus” that Pan et al anticipated).
Allowable Subject Matter
Claims 33, 36-38, 48, 53 and 56  would be allowable if rewritten, as suggested, to overcome the objection(s), set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed  on 03/08/21 have been fully considered.  As results, claims 33, 36-38, 48, 53 and 56  are indicated allowable.  However, upon further consideration, claims 28-32, 35, 49-52 and 54-55 and 57, after amended or newly-added, are deemed not allowable because of reasons set forth above in this Office Action.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG M PHU whose telephone number is (571)272-3009.  The examiner can normally be reached on 8:00-16:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


/PHUONG PHU/
Primary Examiner
Art Unit 2632